The appellant, J.R. Farmer, and two other men, were prosecuted for the offense of manufacturing intoxicating liquor for beverage purposes. The two other men were acquitted. Farmer was convicted and sentenced to pay a fine and be imprisoned. By motion in arrest of judgment, he complained that the bill of information did not charge him with any crime or offense.
The case was not argued on appeal, but we are informed that the motion in arrest of judgment was founded upon the fact — for it is a fact — that the bill of information did not contain the allegation that the parties accused were not the holders of a permit from the proper federal authorities to manufacture intoxicating liquor.
The charge in the bill of information was that the defendants had manufactured the intoxicating liquor, commonly called whisky, for sale, for beverage purposes. The law that was violated is the Act 39 of 1921, commonly called the Hood Act. The first paragraph of section 1 of the act forbids the manufacturing, selling, possessing, etc., of intoxicating liquor, for beverage purposes;
and the second paragraph of the same section forbids the manufacturing, selling, possessing, etc., of intoxicating liquor, for non-beverage purposes, without a legal permit therefor fromthe proper federal authorities. Therefore, when the accusation is that the manufacturing, selling, or possessing, etc., of the intoxicating liquor, was for beverage purposes, it is not necessary that the bill of information or indictment should contain the allegation that the person accused was not the holder of a permit to manufacture, sell, or possess the intoxicating liquor.
The conviction is affirmed. *Page 546